CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.




ADDENDUM TO CURRENT LEASE BY AND BETWEEN
BCR FONDO DE INVERSIÓN INMOBILIARIO AND HOLOGIC SURGICAL PRODUCTS COSTA RICA
S.R.L


No. 3


We,
BCR FONDO DE INVERSIÓN INMOBILIARIO, a real estate investment fund with legal
entity identification number three – one hundred and ten – two hundred and
seventy-seven thousand four hundred and eight, duly registered with the National
Register of Securities and Intermediaries of the Superintendence General of
Securities, by means of resolution number SGV-R-ONE HUNDRED AND FORTY-FOUR,
issued at ten hours on the eleventh day of September, two thousand, which fund,
in accordance with the provisions of Article 62 of the Stock Market Regulatory
Law, is managed and represented by BCR SOCIEDAD ADMINISTRADORA DE FONDOS DE
INVERSIÓN, SOCIEDAD ANÓNIMA, with legal entity identification number three – one
hundred and one – two hundred and forty-nine thousand and fifty-one, company
that is in turn represented by ÁLVARO CAMACHO DE LA O, of age, a Costa Rican
national, divorced, a Licentiate in economics, bearer of identity card number
four – one hundred forty seven – four hundred fifty-seven, domiciled in
Oficentro Torre Cordillera, Rohrmoser, 13th floor, 300 meters South of “Plaza
Mayor”, in my capacity as LEGAL REPRESENTATIVE, with FULL POWER OF ATTORNEY AND
NO RESTRICTIONS AS TO THE AMOUNTS INVOLVED, hereinafter and collectively
referred to as the “OWNER” or “LESSOR” or the “FUND”, and


NILO CARAVACA GARCÉS, of age, a Costa Rican national, married, an electrical
engineer, resident of Cartago, San Ramón of Tres Ríos, bearer of identity card
number 1-0783-0984, in his capacity as duly authorized representative with FULL
POWER OF ATTORNEY AND NO RESTRICTIONS AS TO THE AMOUNTS INVOLVED, of the company
HOLOGIC SURGICAL PRODUCTS COSTA RICA S.R.L, with legal entity identification
number 3-102-348759, hereinafter referred to as “LESSEE” or “TENANT”.


PREAMBLE:


FIRST


WHEREAS, LESSEE, formerly CYTYC SURGICAL PRODUCTS COSTA RICA S.A., executed a
Lease with ZONA FRANCA COYOL S.A. on the twenty third day of April, 2007, to
lease a property duly registered with the Real Estate Register of the National
Registry, under Real Estate registration number 2-68515-F-000, located in
district 13, La Garita, of Canton 1, Alajuela, of the Province of Alajuela.




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.




SECOND


WHEREAS, by means of instrument executed in the city of San José, at ten hours
and thirty minutes on September 29th, 2016, before Notary Karla Villalobos
Alpízar, by means of which BCR FONDO DE INVERSIÓN INMOBILIARIO acquired from
ZONA FRANCA COYOL S.A. the property subject matter of the Lease, and in view of
such purchase and sale, the aforesaid REAL ESTATE INVESTMENT FUND assumed, in
its dual capacity as owner and Lessor, all leases of the properties assigned and
delivered to it under such instrument, a situation that was duly communicated by
notice to LESSEE.
THIRD


WHEREAS, in view of the notice of assignment made by ZONA FRANCA COYOL S.A., the
REAL ESTATE INVESTMENT FUND recognizes and accepts HOLOGIC SURGICAL PRODUCTS
COSTA RICA S.R.L as the TENANT or LESSEE of the property described above, and
the latter recognizes and accepts the REAL ESTATE INVESTMENT FUND as the OWNER
or LESSOR of the property subject matter of the Agreement hereby added.
Therefore, we do hereby execute this Addendum, which shall be governed by the
following clauses, approved by the parties by mutual agreement:
CLAUSES


1.
LESSOR:



It is agreed to modify the Lease in order that any reference therein made to
LESSOR or OWNER shall be hereinafter read as a reference to BCR FONDO DE
INVERSIÓN INMOBILIARIO.


2.
STOCK MARKET REGULATORY LAW:



In accordance with Article 95 of the Stock Market Regulatory Law and Article 86
of the General Regulations on Management Companies and Investment Funds in force
at the time of execution of this Agreement, LESSEE represents that it does not
have, and undertakes not to acquire, any shares in the Real Estate Investment
Fund that is the owner of the property hereunder leased, whether directly, or
through any individual or legal entity that is a member of its group of
interest, as such term is defined in Article 120 of said Regulations. Failure to
comply with the above is grounds for termination of the Agreement, with
liability being incurred by LESSEE.


3.
TERM:







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.




By common agreement, the parties state that they hereby extend the term of the
Agreement for an additional period of ten (10) years or one hundred and twenty
months (120), counted from the 1st day of August, 2018, and to expire on the
31st day of July, 2028.


The LESEE is hereby granted two (2) additional and consecutive five (5) year
options to extend the Lease at the end of the Term.


The LESSEE shall have the right to terminate this lease effective at any time
after the 31st day of July 2022, by giving LESSOR written notice of the
termination no less than eighteen (18) months in advance of the termination
date. Given the case that the LESSEE chooses to terminate this lease effective
at any time before the 31st day of July, 2022, in addition to the eighteen (18)
months notice, the LESSEE shall also pay the LESSOR, as penalty for early
termination, the amount of rent that otherwise would have paid up to the
aforementioned date. In any given case, in addition to the prior, LESSEE shall
pay the LESSOR any unamortized portion of the LESSOR’S contribution to the
Building Improvement Projects corresponding to finished projects.


4.
RENT:



The rent to be paid by LESSEE to LESSOR, from the 1st day of August, 2018 to the
31st day of July, 2020 shall be the amount of [***], legal tender of the United
States of America, payable on a monthly basis and in advance. This amount shall
be applied an annual increase of [***] on the 1st day of August of the following
years, as detailed in “Exhibit A” to this document, which, duly signed by both
parties hereto, becomes an integral part of the Agreement.


In addition, LESSEE shall pay to LESSOR the sum required to cover the private
services of maintenance of the property under the “Park Services Provision
Agreement”, which, starting from the 1st day of August, 2018 and until the 31st
day of July, 2020, shall be the sum of [***], legal tender of the United States
of America, payable on a monthly basis and in advance. This amount shall be
applied an annual increase of [***] on the 1st day of August of the following
years, as detailed in “Exhibit A” to this document, which, duly signed by both
parties hereto, becomes an integral part of the Agreement.




5.
BUILDING IMPROVEMENTS



In addition, LESSEE shall be permitted to construct the Building Improvement
Projects listed on “Exhibit B” to this document, and LESSOR shall reimburse
LESSEE for [***] of the costs of each project, up to an amount of [***] for all
projects altogether, which shall be approved in advance by the Parties. Any
Landlord contribution will be amortized on a straight line basis over the
remaining




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.




months in the Lease term at the time the asset is placed in service and until
the 31st day of July, 2028


All permits and authorizations required by the improvements shall run by
Lessee’s account.


6.
RESPECT TO PREVIOUS PROVISIONS:



Anything not expressly modified by the parties in this Addendum with regard to
the Lease executed on April 23, 2007, as amended, shall remain the same, reason
for which the parties undertake to respect the rights and comply with the
obligations and undertakings that were assumed originally by and between ZONA
FRANCA COYOL S.A. and HOLOGIC SURGICAL PRODUCTS COSTA RICA S.R.L; and which
arise out of and exist and are effective under the executed Lease, as amended.
In witness whereof, we have hereunto set our hand on two original, prevailing
the version in the Spanish language for interpretation purposes, on this the 4th
day of January, 2018, in San José, Costa Rica.








/s/ Álvaro Camacho De La O
/s/ Nilo Caravaca Garcés
EL ARRENDANTE
EL ARRENDATARIO
ÁLVARO CAMACHO DE LA O
NILO CARAVACA GARCÉS
BCR FONDO DE INVERSIÓN INMOBILIARIO
HOLOGIC SURGICAL PRODUCTS COSTA RICA S.R.L




Exhibit A


Ajustes de Renta de [***]
Rent Adjustments of [***]




Period
Monthly
Rent
Monthly
Maintenance
Total Monthly
Payment
Beginning
Ending
1-Aug-18
31-Jul-19
[***]
[***] 
[***] 
1-Aug-19
31-Jul-20
[***]
[***] 
[***] 
1-Aug-20
31-Jul-21
[***] 
[***] 
[***] 
1-Aug-21
31-Jul-22
[***] 
[***] 
[***] 
1-Aug-22
31-Jul-23
[***] 
[***] 
[***] 
1-Aug-23
31-Jul-24
[***] 
[***] 
[***] 
1-Aug-24
31-Jul-25
[***] 
[***] 
[***] 
1-Aug-25
31-Jul-26
[***] 
[***] 
[***] 
1-Aug-26
31-Jul-27
[***] 
[***] 
[***] 
1-Aug-27
31-Jul-28
[***] 
[***] 
[***] 








ANEXO B




hologiccostaricalease_image1.gif [hologiccostaricalease_image1.gif]
[***])




hologiccostaricalease_image2.gif [hologiccostaricalease_image2.gif]
[***])






hologiccostaricalease_image3.gif [hologiccostaricalease_image3.gif]
[***])
[***])
hologiccostaricalease_image4.gif [hologiccostaricalease_image4.gif]
hologiccostaricalease_image5.gif [hologiccostaricalease_image5.gif]
$514,080
[***])


